DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim 21, receives the priority date of 12/24/2017 and does not get the priority date of 8/30/2017. “Teardown” is not disclosed or supported by the priority documents of 8/30/2017.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 indicates dependency on claim 16. However, claim 16 has been canceled. Claim is read as dependent on claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 18, 21 and 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim 15 and 27 recite, “…capable of performing the WUR mode operation state transition to the third state directly…” does not have support in the originally filed disclosure. The term “directly” does not occur in the disclosure and also any equivalent function is not disclosed. The closest disclosure is on ¶29-30 discussing integrated WUR negotiation and WUR mode entry. However, it doesn’t indicate a “direct” WUR mode active entry. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15, 18, 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2019/0246356) in view of SUN et al (US 2018/0288703)
Regarding claim 15, 27, KIM et al (US 2019/0246356) discloses a station comprising: circuitry which, in operation, performs Wake-Up Radio (WUR) mode operation state transition between three states including: 
a first state in which wake-up operating parameters are not in place (KIM: Fig. 17, ¶155, ¶161, a state of the STA’s circuitry when the WUR operating parameters including the WUR ID have not been set yet and the STA’s WUR is not operative); a second state in which the wake-up operating parameters are in place and WUR mode operation is not operated (KIM: Fig. 17-Fig. 19, ¶155, ¶161, ¶164, a state of the STA’s circuitry when the WUR operating parameters including the WUR ID have been set and the STA’s WUR is not yet operative); and a third state in which the circuitry is in the WUR mode operation (KIM: Fig. 17, Fig. 19, ¶165, WUR parameters are set, after which the STA goes into a WUR mode operation using the parameters), 
wherein: the circuitry in the first state is capable of performing the WUR mode operation state transition to the third state directly and via the second state (KIM: ¶157, Fig. 18, Fig. 19, ¶161, the parameters can be provided and installed at the time of WUR mode activation (directly) or can be provided before the time of the WUR mode activation (via the second state) ), 
and the circuitry in the second state is capable of updating the wake-up operating parameters (KIM: ¶166, ¶161, Fig. 19, updating the WUR operating parameters via renegotiation process); and 
a transmitter which, in operation, transmits a WUR mode setup frame to an access point (AP) the WUR mode setup frame indicating the WUR mode operation state transition of the circuitry (KIM: ¶154, ¶155, ¶157, Fig. 17-18, a change mode request is transmitted from the STA to the AP after completing WUR mode setup information exchange with the AP; the WUR is switched to a WUR mode on (WUR mode) from a WUR mode off (WUR mode suspend)).
KIM remains silent regarding the circuitry in the second state maintains the wake-up operating parameters in response to the WUR mode operation state transition from the third state to the second state.
However, SUN et al (US 2018/0288703) discloses the circuitry in the second state maintains the wake-up operating parameters in response to the WUR mode operation state transition from the third state to the second state (SUN: ¶5, ¶67, the STA goes into a state where WUR is non-operational with maintained WUR negotiated parameters).
A person of ordinary skill in the art working with the invention of KIM  would have been motivated to use the teachings of SUN as it provides increased power state flexibility and improved power state transition management (¶41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of SUN in order to improve the power state flexibility.

	
Regarding claim 18, KIM modified by SUN discloses a station comprising: a receiver, which in operation, receives a response frame from the AP in response to the WUR mode setup frame, wherein, the circuitry performs the WUR mode operation state transition in response to the response frame indicating that the AP accepts a request of the WUR mode setup frame (KIM: Fig. 17-Fig.18, ¶153-157, a request frame is sent from the STA to the AP  and in response to the request frame, the AP accepts the request and sends a response frame which causes the STA to perform a transition of operation state i.e. to WUR on mode or a mode where WUR parameters are installed).

Claims 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM modified by SUN as applied to claim 15 above, further in view of HUANG et al (US 2019/0045445)

Regarding claim 21, KIM modified by SUN discloses a station according to claim 15, wherein the circuitry in operation, invalidates WUR mode operation by changing the mode to WUR off mode (KIM: Fig. 19, WUR mode is switched to WUR off mode or suspend mode).
KIM modified by SUN remains silent regarding, however, HUANG (HUANG et al US 2019/0045445) discloses tears down WUR mode operation by initiating WUR mode teardown frame (HUANG: ¶114, WUR mode frame/teardown frame being utilized to discard WUR parameters).
A person of ordinary skill in the art working with the invention of KIM modified by SUN would have been motivated to use the teachings of HUANG as it provides a way to improve memory utilization in the device by freeing up space for updated WUR parameter and speed up the updating process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM modified by SUN with teachings of HUANG in order to improve memory resource utilization.
Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.

Applicants argue,
“
    PNG
    media_image1.png
    167
    646
    media_image1.png
    Greyscale

…

    PNG
    media_image2.png
    124
    643
    media_image2.png
    Greyscale
”
Examiner respectfully disagrees with the above arguments. Firstly, Applicants has not indicated where in the disclosure there is support for “directly” transitioning by the STA from non-WUR to a WUR ON mode with parameters installed. Secondly, KIM expressly teaches this capability of directly transitioning and transitioning via a WUR doze/WUR suspend to the WUR on mode. 
KIM, in Fig. 17 discloses that during the “association process” including 1710 and 1715, the WUR parameters are updated/set for the WUR radio of the STA. This includes the WUR ID. This puts the WUR in a second state of the claim “…in which the wake-up operating parameters are in place and WUR mode operation is not operated…” Similarly KIM also discloses that additional parameters are set for the WUR in Fig. 19 in steps 1920 and 1925. This is before the WUR mode operation is activated. 

    PNG
    media_image3.png
    519
    820
    media_image3.png
    Greyscale


KIM, in Fig. 19, discloses that the parameters are set and after this parameters are set, the WUR mode is not operational. 
    PNG
    media_image4.png
    309
    555
    media_image4.png
    Greyscale

 	Fig. 17 discloses requesting and response signaling to activate the WUR mode after the negotiation (parameters are set) in steps 1720 and 1725. 
	Furthermore, in Fig. 18 1820 and 1825 steps disclose signaling that directly changes the WUR mode from a non-operation without parameters to operational with parameters. 
[0158] In FIG. 18, for the convenience of description, a WUR ID allocation through a WUR mode change request/response frame is illustrated, but the present invention is not limited thereto. For example, a response frame of a WUR receiver for WUR ID allocation may be a management frame or an action frame format like a WUR mode change response, or the existing control frame such as ACK or Block ACK or a new control frame format.

    PNG
    media_image5.png
    766
    1147
    media_image5.png
    Greyscale

	A person of ordinary skill in the art would reasonably interpret the above sections of KIM as disclosing, “circuitry in first state capable of performing the WUR mode operation state transition to the third state directly and via the second state.”
	Furthermore, Applicants argue that KIM or SUN do not disclose or suggest that the STA in the “second state” does not update the WUR parameters. 
However, in ¶166, this is clearly discloses in terms of “renegotiation” WUR parameters already set in the STA.
[0166] Meanwhile, in FIG. 19, it is shown that the STA transmits the WUR negotiation request frame once and the AP transmits the WUR negotiation response frame once, but the present invention is not limited thereto. As another example, it is determined that the WUR parameter received through the WUR negotiation response frame (1925) is not proper for the WUR mode operation of the STA or a modification is required, the STA may perform an additional WUR negotiation procedure with the AP (not shown). For example, the STA may inform the WUR parameter to modify through the WUR renegotiation procedure or configure and transmit a preferred WUR parameter value directly to the AP. Through a response to the WUR renegotiation request of the STA, the AP may allocate a changed WUR parameter to the STA or inform whether to confirm the WUR parameter value that the STA reported. In addition, when the AP changes the WUR parameter value and is intended to inform it to the STA, without receiving the WUR negotiation request frame from the STA, the AP may transmit the changed parameter information with being included in the WUR negotiation response frame (other name may be used). The title of the WUR negotiation request frame or the WUR negotiation response frame may be changed (e.g., WUR mode request frame or WUR mode response frame).

	A person of ordinary skill in the art would reasonably interpret this as updating the parameters while WUR mode is in second state of the claim “…in which the wake-up operating parameters are in place and WUR mode operation is not operated…”
KIM remains silent regarding the circuitry in the second state maintains the wake-up operating parameters in response to the WUR mode operation state transition from the third state to the second state.
However, SUN et al (US 2018/0288703)  is relied upon for disclosing the circuitry in the second state maintains the wake-up operating parameters in response to the WUR mode operation state transition from the third state to the second state (SUN: ¶5, ¶67, the STA goes into a state where WUR is non-operational with maintained WUR negotiated parameters).
A person of ordinary skill in the art working with the invention of KIM  would have been motivated to use the teachings of SUN as it provides increased power state flexibility and improved power state transition management (¶41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of SUN in order to improve the power state flexibility.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461